Citation Nr: 1229836	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-36 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from March 1970 to March 1972. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for hearing loss and PTSD.

In September 2010, the Board denied service connection for left ear hearing loss; and remanded the right ear hearing loss and psychiatric disability claims.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The Veteran has current psychiatric disabilities, PTSD and mood disorder, that are the result of an in-service stressor.



CONCLUSION OF LAW

A current psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may credible supporting evidence of the stressor.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

During the pendency of the appeal, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

Turning to the evidence, service treatment records and personnel records do not show complaints or treatment for any psychiatric disorder.  The Veteran's DD 214 lists his occupational specialty as a Fireman.  He was assigned to the USS Samuel Gompers.

In various written statements, the Veteran reported that he was harassed both racially and sexually.  He indicated that he was mistaken for a homosexual, and constantly called derogatory names.  So much so, that he would make up any excuse to go to the sick bay so that he would not have to stay in the engine room.  The Veteran reported that such harassment ultimately led to a personal assault.

The Veteran's service personnel records show that, during service on the USS Samuel Gompers, he had disciplinary problems. 

According to these records, the Veteran was reprimanded for sleeping during working hours, having unauthorized absences, being late several days weekly, and using drugs (confirmed on urinalysis).  Supervisors noted that it was difficult to keep the Veteran in the fire room and that he went to sick bay on average twice weekly.

VA treatment records dated from 2007 through 2012 reflect continued mental health treatment by the Veteran.  He participated in individual counseling sessions. His diagnoses included PTSD and major depressive disorder based upon his reports of sexual abuse during service.

In December 2010, pursuant to the Board remand, the Veteran was afforded a VA examination.  The Veteran reported that he struggled with memory problems and paranoia; he indicated that he had significant trouble with concentration.  

Psychiatric examination revealed that the Veteran displayed an anxious and depressed mood; his speech was slow; his clothing was bizarre; his affect was constricted; he exhibited attention disturbance; he was oriented in all spheres; his thought process was evasive; he denied delusions; his judgment and insight were intact; he denied suicidal and homicidal ideation.  The examiner noted that the Veteran's remote memory was severely impaired and his recent and immediate memory was mildly impaired.  PTSD, mood disorder, and alcohol dependence were diagnosed.  

The examiner concluded that the Veteran's PTSD symptoms were at least as likely as not caused by or a result of military sexual assault; and that alcohol dependence was as likely as not a means of coping with the PTSD symptoms.  The examiner also indicated that it appeared that the Veteran's sexual assault occurred in January 1972 and that all of his disciplinary infractions occurred prior to the stressor.

The record supporting the Veteran's reports of an in-service sexual assault includes his own lay statements.  Although the VA examiner found that the Veteran's disciplinary infractions appeared to precede the assault, the Board notes that the Veteran has consistently reported that he would make up anything to get away from the boiler room due to ongoing harassment.  The personnel records appear to support the Veteran's claim that he tried to get away from that room as frequently as possible. 

The Veteran is competent to report about the sexual assault.  The record confirms that the Veteran served on USS Samuel Gompers.  His reports have been consistent and there is no evidence to contradict them.  The Board finds his lay reports credible.  Davidson; Buchanan. 

The December 2010 VA examination report opinion links the currently diagnosed PTSD to the Veteran's in-service sexual assault.  The examiner also diagnosed a mood disorder, not otherwise specified.  The examiner opined that the mood disorder was as likely as not a result of PTSD symptoms.  In effect, the mood disorder is secondary to the service connected PTSD.  Accordingly, the mood disorder is service connected as secondary (proximately due) to PTSD.  38 C.F.R. § 3.310.  There is no additional medical evidence to undermine or weigh against the finding from the VA examination report. 

The criteria for service connection for a psychiatric disability, currently diagnosed as PTSD and mood disorder, are met.  The appeal is granted.


ORDER

Service connection for a psychiatric disability, namely PTSD and mood disorder, is granted.


REMAND

On October 2008 VA audiological evaluation, a puretone threshold value of 50 dB was noted at the 3000 Hz in the Veteran's right ear.  This finding indicated current hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2011).  Normal to moderate sensorineural hearing loss was diagnosed.  The examiner ruled out a relationship between the Veteran's right ear hearing loss and service on a finding that, although the Veteran was likely exposed to excessive noise in service, his entrance and exit hearing tests were normal, indicating that any noise exposure had no impact on hearing. 

The examiner did not report any consideration of the Veteran's enlistment examination in December 1969, which specifically notes defective hearing or service treatment records, including records from an August 1971 visit, during which the Veteran reported difficulty hearing in his right ear and indicated that, for two weeks, he had not be able to distinguish what people were saying.  The examiner acknowledged that the Veteran served in capacities that would have exposed him to noise, but concluded without elaboration that the service treatment records did not indicate that this had a negative impact on hearing.

The Board found this examination inadequate and subsequently remanded this issue in order for the Veteran to be provided an adequate examination and nexus opinion.

The most recent November 2010 VA audiological evaluation does not document a right ear hearing loss per VA standards.  Consequently, the AMC denied the claim on the basis of no current disability.  See January 2012 supplemental statement of the case (SSOC).  

The record reflects that the Veteran has been found to have right ear hearing loss. While the most recent examination does not reflect a hearing loss disability, as per VA standards, in any event, the Veteran is shown to have a current disability.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

As noted, a VA examination was provided in November 2010.  The examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of military service.  The examiner essentially reasoned that there was no documentation of hearing loss in the Veteran's military records, and that the current evaluation did not meet the criteria for service connection for the right ear.  The Board notes, however, the examiner did not take into account the Veteran's reports.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the examiner did not address the August 1971 service treatment record that documents the Veteran's complaint of right ear hearing difficulty; nor did she address the October 2008 VA audiological evaluation which documents right ear hearing loss per VA criteria.

While the examiner indicated that based on the medical literature regarding current knowledge of cochlear physiology, there was no sufficient scientific basis for the existences of delayed onset hearing loss, the current VA opinion does not address the Veteran's contentions that his hearing loss began in service, progressed over time and was a result of noise exposure from his duties as a Firefighter in service.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following:

1.  Ask the VA examiner who provided the November 2010 audiology examination to review the claims file, relevant records in Virtual VA and this remand.  

The examiner should address the Veteran's in-service right ear complaints (see August 1971 service treatment record);as well as, the October 2008 VA evaluation that documents right ear hearing loss per VA standards (for VA purposes the October 2008 examination shows current right ear hearing loss disability).

The examiner should state whether this evidence changes any aspect of the opinions given in the November 2010 report.

The examiner should state any aspect of the opinion that is changed by the additional evidence.

If the additional evidence does not change the previous opinion, the examiner should provide reasons why this is so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should assume that the Veteran had in-service noise exposure from his duties as a Firefighter in the boiler room.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the previous examiner is unavailable, another audiologist or physician should review the record and provide the necessary opinions.  If further examination is recommended, this should be undertaken.

2.  The RO/AMC should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

3.  If the benefit sought on appeal is not granted, the RO/AMC should issue an SSOC.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


